DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 6/1/2020.  These drawings are accepted for examination.



Claim Rejections - 35 USC § 103/Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


  


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




Claim(s) 1-11 is/are rejected under 35 U.S.C. 102((a)(1)) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ramachandran et al (US 20140354300).

Regarding claims 1-3, Ramachandran et al disclose and teach a system (Fig 1, 6) for compensating for static and dynamic positional interreference in magnetic sensors during a surgical procedure (0035). The system includes at least one electromagnetic sensor (element 270, Fig 1,3, 6, 0035-0036) which is rigidly attached to a tracked object (0036), a field generator (0036, Fig 1) arranged to induce currents in said electromagnetic sensor by producing a magnetic field in proximity to the electromagnetic sensor and whereby the field generator is in electrical communication it the sensor. Additionally, the system includes a control unit (Fig 1, element 115) in communication with the field generator and the sensor, the control unit calculating the position and orientation of the electromagnetic sensor (0023-0025) within a known field space (Fig 1, volume 150). 

Furthermore, a robot element (Fig 6, 272) is connected to a control computer (0035-0036) for controlling motion of the robot along an axis (0028, coordinate motion) and whereby the control computer transmits information between the system control unit and the sensor for positioning the robot with respect to the sensor. 
While Ramachandran et al expressly discloses coordinate motion, the axes of motion are not specified. It is with an abundance of caution that paragraph (0028), which expressly denotes that the robot can be moved “throughout the volume” at least teaches that the robot may be placed in a plurality of different coordinates in three dimensions. Thus, relative to claim 1, and dependent claim 3, it would have been obvious to one of ordinary skill in the art at the time of the invention to have utilized the teaching of the system to move the robot of Ramachandran et al in a coordinate volume, especially with regard to the disclosure that the robot may be moved “in any direction” (0037-0038) for the express purpose of facilitating EM signature capture of sensor data (0037-0038, Ramachandran et al).

Finally, a surgical tool (Fig 6, element 276) is connected to the robot for performing medical procedures and the tool is comprised of a material which interferes with a magnetic field (0037) when placed within the field, but the computer is designed to cause the robot to move the tool through positions and recording positional interference between the sensor, generator, and the system control unit to position the tool with respect to the space and the sensor (0035-0037, 0016). The positional interreference is compensated for by comparing surgical tool position as controlled by the control computer with recorded positional (interference and data) to determine if the sensor has moved (Fig 1, 6, 0035-0037, 0016).

Regarding claims 4-5, Ramachandran et al disclose and teach the system including induced currents which are varied by alternating fields, and wherein the surgical tool can include metal (Fig 1, element 124, 0037, metallic tools).


Regarding claims 6-8, Ramachandran et al disclose and teach the system including a distortion map for the tool such that the map represents the positional distortion between the sensor and the field generator for the tool as it moves (0037, abs, 0031-0038 for entire distortion mapping), and whereby the robot can utilized multiple different tools along different positions or orientations (0038).


Regarding claims 9-11, Ramachandran et al disclose and teach the system including distortion mapping at least two sensors (0031-0038) and the construction of such a map to represent the positional distortion between two or more electromagnetic sensors as they move through a series of positions (Fig 1, 6, elements 274, 270, 0037-0038). Additionally, the storage of the mapped positional distortion can be compared or updated over time to assess the motion of the tool and relative position thereof (0037-0038). Finally, the system is disclosed as including a sensor which includes wire coils or coil bundles positioned at different orientations with respect to one-another.






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL M. LAMPRECHT whose telephone number is (571)272-3250. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793